United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS PACIFIC ISLANDS
HEALTH CARE SYSTEM, Honolulu, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0876
Issued: October 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 17, 2021 appellant filed a timely appeal from a May 10, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 10, 2021 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On March 17, 2021 appellant, then a 48-year-old support services administrator, filed a
traumatic injury claim (Form CA-1) alleging that she sustained an injury on March 2, 2020 to her
hands, neck, and shoulders while in the performance of duty. She asserted that she felt a burning
sensation and pop in both hands when moving computers at work in March 2020, and that she
developed cramping, pain, and numbness in her hands, as well as pain and burning sensation in
her neck and shoulders. Appellant also implicated typing duties on March 16, 2021 as causing
injury and described the claimed “nature of injury” as bilateral carpal tunnel syndrome, and strains
of the hands, neck, and shoulders. She stopped work on or about the time she filed her claim.
Appellant submitted a July 31, 2020 form completed by Dr. Troy Tada, an osteopath
Board-certified in anesthesiology, as part of her request for work accommodation. Dr. Tada
detailed appellant’s complaints, which included pain of the neck and shoulders, and severe upper
extremities intermittent numbness, burning, and tingling from the neck to the fingers. He opined
that appellant’s severe pain limited her functioning and required her to rest for 10 minutes at times.
In a March 25, 2021 report, Susan G. Suer, a physician assistant, diagnosed bilateral carpal
tunnel syndrome and adjustment disorder with mixed anxiety and depressed mood.
In a March 29, 2021 development letter, OWCP informed appellant of the deficiencies of
her claim. It advised her as to the type of additional factual and medical evidence required and
provided a questionnaire for her completion. OWCP noted that appellant had described a condition
that she claimed had developed over a period of more than a year and it later indicated that it was
developing her claim as one for an occupational disease. 3 OWCP afforded appellant 30 days to
respond.
In response, appellant asserted that the pain in her neck and hands had worsened over a
period of time and made it hard to fully perform her work. She reported that s he experienced
increased pain and burning sensation in her neck and hands after typing at work for 8 to 10 hours.
Appellant submitted an April 1, 2021 note from Renae Gibbs, a certified nursing assistant,
who indicated that appellant could work four or five hours per day for four weeks commencing
April 5, 2021. Ms. Gibbs also indicated that appellant should have 4 breaks of 15 minutes each
per workday.

3

The Board notes that a traumatic injury refers to injury caused by a specific event or incident or series of incidents
occurring within a single workday or work shift whereas an occupational disease refers to an in jury produced by
employment over a period longer than a single workday or shift. 20 C.F.R. §§ 10.5(q), (ee); R.V., Docket No. 18-1037
(issued March 26, 2019); Brady L. Fowler, 44 ECAB 343, 351 (1992).

2

In an April 8, 2021 work restriction profile form report, Dr. Clayton Everline, a Boardcertified internist, advised that appellant could perform full-time modified-duty work with
restrictions, including intermittently lifting/carrying no more than 21 pounds. He diagnosed neck
muscle and thoracic myofascial strains, muscle spasm, hyperalgesia, and somatic dysfunction of
the thoracic, cervical, and lumbar regions.
In an April 21, 2021 report, Dr. Frederick O’Brien, a Board-certified orthopedic surgeon,
advised that appellant could return to work for four hours per day with a 15 -minute break for every
hour that she worked. He noted that she was given splints to help with her “condition.” In a duty
status report (Form CA-17) of even date, Dr. O’Brien listed a “date of injury” of March 15, 2021
and noted that appellant reported sustaining neck and back injuries due to moving computers for
work purposes on March 2, 2020. He provided a diagnosis “due to injury” of carpal tunnel
syndrome and indicated that she could work for four hours per day with restrictions.
Appellant submitted reports from Rafael Salazar, a physical therapist, who described
therapy sessions held on April 6, 9, 15, 20, and 28, 2021. She also submitted an April 15, 2021
report from Brittney Harrell, a physical therapist.
By decision dated May 10, 2021, OWCP accepted appellant’s claimed employment
factors, including moving computers and typing. However, it denied her occupational disease
claim as it found that the medical evidence was insufficient to establish that the medical conditions
diagnosed were causally related to the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed with the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence o f the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

4

Supra note 1.

5

E.S., Docket No. 18-1580 (issued January 23, 2020); M.E., Docket No. 18-1135 (issued January 4, 2019); C.S.,
Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).
6

E.S., id.; S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB
1143 (1989).

3

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s). 10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted factors of her federal employment.
Appellant submitted a July 31, 2020 form report from Dr. Tada who opined that she
reported severe pain limited her functioning and required her to rest for 10 minutes at times. The
Board finds that this report is of no probative value regarding her occupational disease claim
because he did not provide an opinion regarding causal relationship between her diagnosed
conditions and the accepted employment factors. The Board has held that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition or disability is of no
probative value on the issue of causal relationship.11 Therefore, this report is insufficient to
establish appellant’s occupational disease claim.
In an April 8, 2021 form report, Dr. Everline indicated that appellant could perform fulltime modified-duty work with restrictions, including intermittently lifting/carrying no more than
21 pounds. He diagnosed neck muscle and thoracic myofascial strains, muscle spasm,
hyperalgesia, and somatic dysfunction of the thoracic, cervical, and lumbar regions. In an
April 21, 2021 report, Dr. O’Brien advised that appellant could return to work for 4 hours per day
with a 15-minute break for every hour that she worked. He noted that she was given splints to
help with her “condition.” However, these reports are of no probative value regarding appellant’s
occupational disease claim because neither Dr. Everline nor Dr. O’Brien provided an opinion on
the cause of a diagnosed medical condition. As stated above, the Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition or disability

7

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

W.M., Docket No. 14-1853 (issued May 13, 2020); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, supra note 7.

11

T.H., Docket No. 18-0704 (issued September 6, 2018). See also L.B., Docket No. 18-0533 (issued August 27,
2018); D.K., Docket No. 17-1549 (issued July 6, 2018); Charles H. Tomaszewski, 39 ECAB 461 (1988).

4

is of no probative value on the issue of causal relationship.12 Therefore, these reports are
insufficient to establish appellant’s occupational disease claim.
In an April 21, 2021 Form CA-17, Dr. O’Brien listed a “date of injury” of March 15, 2021,
noting that appellant reported sustaining neck and back injuries due to moving computers for work
purposes on March 2, 2020 and diagnosed “due to injury” of carpal tunnel syndrome with
restrictions that she could work for four hours per day. Although he referenced her work duties,
he failed to provide a rationalized medical opinion relating the diagnosed upper extremity
condition to the noted employment factors. The Board has held that a report is of limited probative
value regarding causal relationship if it does not contain medical rationale explaining how an
employment activity could have caused or aggravated a medical condition.13 Therefore, this report
is insufficient to establish appellant’s claim.
Appellant submitted a March 25, 2021 report from Ms. Suer, a physician assistant, and an
April 1, 2021 note from Ms. Gibbs, a certified nursing assistant. She also submitted reports from
Mr. Salazar, an occupational therapist, dated April 6, 9, 15, 20, and 28, 2021, and an April 15, 2021
report from Ms. Harrell, a physical therapist. However, certain healthcare providers such
as physician assistants, nurses, nurse practitioners, physical/occupational therapists, nursing
assistants, and social workers are not considered “physician[s]” as defined under FECA. 14
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.
As appellant has not submitted rationalized medical evidence establishing that her diagnosed
medical conditions were causally related to the accepted factors of her federal employment, the
Board finds that she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted factors of her federal employment.

12

Id.

13

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship,
Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such
as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA);
see also R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners and physical therapists are not considered
physicians under FECA).
14

5

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

